DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 1/21/22, the following is a final office action. Claims 1, 2, 6, 8, 9 are amended.  Claims 1-9 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman-et al {US 20150178649 Al), and further in view of YASUI (JP 3973922 B2), and further in view of Song (WO 2009082454 A1).
As per claim 1, Furman et al discloses: 
providing a computer with a graphical user interface, (Abstract A system, including: a memory that stores computer executable instructions; and processing circuitry that executes the instructions in order to, generate a graphical user…: and a processor; [0080] FIG. 6 is a block diagram of a computer system 2400 that can be used to execute any of the above functionality associated with the interactive Gantt interface ...A central processing unit (CPU)... multi agent computer system);

retrieving a first objective to improve scheduling for a…vessel, wherein the first objective conflicts with a second objective for the…vessel, and delivering these conflicting objectives to the computer, ([0061] In the example provided in FIG. 2, when Task 1 is reassigned to Ship B, Task 1 then Ss with Task 2 (i.e., Ship B cannot complete Tasks A and B simultaneously). Such a as can be determined by the analysis of schedule changes by rules and calculations system 108, which can prompt a further change to the working schedule 104 in order to resolve such RN For example, if the user moved a task to a time where another task was already located in the schedule for some vehicle (i.e., the situation illustrated in FIG. 2), the rules and calculations system 108 would determine how to reposition that task (Task B in FIG. 2), and potentially other affected tasks to comply with the moved task; [0062] The interactive Gantt interface 106 can receive updated warnings and alerts for display on a monitor from rules and calculations system 108. Rule and calculations system 108 can analyze changes to the working schedule 104 and can create warning and alerts, displayable to a user, if a change to the working schedule 104 will violate a pre-established rule. For example, if a change to the schedule would create insufficient inventory to fill an order, an alert/warning could be generated and displayed to the user through the interactive Gantt interface 106);

determining for the…vessel, an optimal vessel schedule using a global multi-objective mixed integer nonlinear optimization model executed by the processor in the computer using the objectives and delivering the optimal vessel schedule to the graphical user interface, [0033] It should be noted that the computational engine 102 is not limited to those described in in PCT/US2012/065310 or U.S. Ser. No. 11/802,616. There are many potential alternatives for… Freelance and solution methods. However, these particular two examples would be useful if applying this invention to LNG vessel scheduling and inventory management, or LNG supply chain analysis. One skilled in the art would be able to identify suitable alternatives for schedule and solution methods (i.e. computational engines) for the particular scheduling application for which to apply the present technological advancement; [0037] The computational engine 102 could also be used to completely generate and add all tasks in order to some business instance while best satisfying all constraints, or as many as possible. A user of the interactive Gantt interface 106 could call the computational engine 102, embodying a more and solution system as those described in PCT/US2012/065310 or U.S. Ser. No. 11/802,616, which would generate a "grass roots" solution based on input data related to shipping requirements, contractual requirements, locations and storage capacity available, production and demand data, etc. Such a schedule of tasks would essentially be fully calculated by the Peer acc) and solution methods embodied in the computational engine 102. This would constitute of fully automated generation of a schedule of tasks with a goal BPOHE ZINES with respect to some objective function defined in the ); [0066] By way of example, let delivery from port L1 by Ship A to port L2 be reassigned to Ship B. Given the knowledge that Ship B travels at a slower speed than Ship A, delivery takes longer. This could be further delayed if the unloading times are different at port L1 vs. port L2. In the case of shipping LNG, longer delivery time causes more losses of LNG due to boiloff during the voyage. Thus, less product is delivered to port L2, which reduces revenue generated. In this example, suppose that contractual obligations for quantity delivered may be violated due to this increase loss of LNG in the resulting schedule. Then future deliveries to port L2 may need to be rescheduled because of contractual obligations. The point of the example is to illustrate that changing schedules manually can cause cascading effects down the line. The rules and calculations system 108 can warn or alert the user of these impacts on the schedule if constraints are violated, or perhaps close to being violated. The computational engine can be used, via a command from the interactive Gantt interface 106, to allow the system to use small to massage or adjust the schedule to eliminate violations of constraints.);

wherein the practical application of the global multi-objective optimization model improves the design of the optimal vessel schedule, ([0076] The present technological advancement can provide for the locking of particular pieces of information in the schedule in place. A user of the interactive Gantt interface 106 could take an existing schedule of tasks, and fix or lock some portion of it to be unchangeable by the computational optimization engine 106, and then allow the computational engine to only work to modify that portion that can be changed in order to RSENS the schedule of tasks subject to some objective function defined in the model(s).);

wherein the delivery of the optimal vessel schedule is automatically delivered the optimized vessel schedule to the vessel, ([0041] The interactive Gantt interface 106 can provide an intelligent Gantt chart 201 such that a task to be scheduled could be selected from a set of options and placed on the chart and assigned to specific vehicles through a human interactive input device such as a mouse or touch screen (with or without a stylus). Such options are based on the task, and can include, but are not limited to, location traveled from/to, amount of material loaded/unloaded, waiting or idle time. These tasks could also be CTs generated via the computational optimization engine 102. The user would have the ability to move, drag or slide a task in its location on the Gantt chart to an earlier or later point in time, or move it from one vehicle to another. When moving the task between vehicles, various attributes of the task could  be adjusted based on any dependencies on the attributes of the vehicle.

wherein the delivery of the optimal vessel schedule automatically adjusts the vessel’s speed and course to implement the optimal vessel schedule, (For example, if the task involves a voyage or travel, and different vehicles have different speeds of travel, moving the task from one vehicle to another would cause the duration of the task to not adjust based on the speed of the vehicle to which it is assigned. As a user slides or moves tasks within the chart, other tasks would potentially NT be repositioned to avoid overlaps. However, ship speed is not the only attribute that distinguishes ships. Other possible attributes include, but are not limited to, ship cost structure, voyage fuel selection, and boil off rates. By reassigning a task to a different ship, metrics including but not limited to economics, volume delivered to customer, and timing of delivery may be affected. The rules by which this repositioning would occur can be controlled by the rules and calculations system 108.);

and wherein the improved optimal vessel schedule minimizes monetary losses in operating the vessel, ([0066] By way of example, let delivery from port L1 by Ship A to port L2 be reassigned to Ship B. Given the knowledge that Ship B travels at a slower speed than Ship A, delivery takes longer. This could be further delayed if the unloading times are different at port L1 vs. port L2. In the case of shipping LNG, longer delivery time causes more losses of LNG due to boiloff during the voyage. Thus, less product is delivered to port L2, which TT revenue generated. In this example, suppose that contractual obligations for quantity delivered may be violated due to this increase loss of LNG in the resulting schedule. Then future deliveries to port L2 may need to be rescheduled because of contractual obligations. The point of the example is to illustrate that changing schedules manually can cause cascading effects down the line. The rules and calculations system 108 can warn or alert the user of these impacts on the schedule if constraints are violated, or perhaps close to being violated. The computational optimization engine can be used, via a command from the interactive Gantt interface 106, to allow the system to use small optimization model(s) to massage or adjust the schedule to SAS violations of constraints).

Furman et al does not disclose the following limitations:
by calculating a multi-objective vessel scheduling problem model by minimizing a cost associated with each of the first and second objectives;

linearizing the multi-objective vessel scheduling problem model to generate a linearized multi-objective vessel scheduling problem model by discretizing for each possible vessel sailing speed for the… vessel, a vessel sailing speed reciprocal value and calculating a fuel consumption for each vessel sailing speed reciprocal value; and

solving the linearized multi-objective vessel scheduling problem model via a global multi-objective optimization algorithm by minimizing the second objective and setting an upper limit on the first objective thereby generating the global multi-objective mixed integer nonlinear optimization model

However, YASUI (JP 3973922 B2) discloses in the Description:
“Further, an accelerator opening sensor 16, an atmospheric pressure sensor 17, an intake air temperature sensor 18, a vehicle speed sensor 19 and the like are connected to the ECU 2. The accelerator opening sensor 16 detects a depression amount (hereinafter referred to as “accelerator opening”) AP of an accelerator pedal (not shown) of the vehicle, and outputs a detection signal to the ECU 2…The ECU 2 determines the operating state of the engine 3 according to the outputs of the various sensors…In order to converge the output Vout of the O2 sensor 15 to the target value Vop by executing an adaptive air-fuel ratio control process… according to a control program stored in advance in FIG. A target air-fuel ratio KCMD is calculated (note that this target air-fuel ratio KCMD is calculated as an equivalent ratio proportional to the reciprocal of the air-fuel ratio). Further, as will be described later, the final fuel injection amount TOUT of the injector 6 is calculated for each cylinder based on the target air-fuel ratio KCMD, and the injector 6 is driven with a drive signal based on the calculated final fuel injection amount TOUT. By doing so, the air-fuel ratio of the air-fuel mixture is feedback controlled so that the output KACT of the LAF sensor 14 matches the target air-fuel ratio KCMD.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by YASUI in the systems of Furman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Furman et al does not specifically disclose a singular vessel, however, Song discloses examples that can be applied to his invention in the following description:
Description
"Revisit limit" - the maximum times a single vessel can visit each . discharge port on a single voyage; and "Discharge Revisit limit" - the maximum times a single vessel can visit the spot sale port on a single voyage. The Product-Spec Def worksheet
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Song in the systems of Furman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Furman et al discloses:

wherein one of the at least first and second objectives is a major cost component, ([O066] By way of example, let delivery from port L1 by Ship A to port L2 be reassigned to Ship B. Given the knowledge that Ship B travels at a slower speed than Ship A, delivery takes longer. This could be further delayed if the unloading times are different at port L1 vs. port L2. In the case of shipping LNG, longer delivery time causes more losses of LNG due to boiloff during the voyage. Thus, less product is delivered to port L2, which revenue generated. In this example, suppose that contractual obligations for quantity delivered may be violated due to this increase loss of LNG in the resulting schedule. Then future deliveries to port L2 may need to be rescheduled because of contractual obligations. The point of the example is to illustrate that changing schedules manually can cause cascading effects down the line. The rules and calculations system 108 can warn or alert the user of these impacts on the schedule if constraints are violated, or perhaps close to being violated. The computational optimization engine can be used, via a command from the interactive Gantt interface 106, to allow the system to use small optimization model(s) to massage or adjust the schedule to SS violations of constraints).

As per claim 3, Furman et al discloses:

wherein the first objective is selected from the group consisting of: total vessel weekly operation cost; total container inventory cost; and total vessel late arrival cost, ([(0005] The project schedule can include tasks assigned to be completed by a particular resource, such as a vehicle to transport items from one location to another...Further, there may be additional constraints...Examples of such constraints that cannot be visualized on a conventional Gantt chart include, but are not limited to, NY capacity constraints for the transported material or loading dock/berth utilization limits.)

As per claim 4, Furman et al discloses:

wherein the second objective is selected from the group consisting of: total fuel consumption cost; total port handling cost; and total cost of carbon dioxide emissions produced at sea and in ports of call, ([0041] However, ship speed is not the only attribute that distinguishes ships. Other possible attributes include, but are not limited to, ship cost structure, voyage for selection).

As per claim 5, Furman et al discloses:

wherein the first objective is weighted differently than the second objective, ([0066] By way of example, let delivery from port L1 by Ship A to port L2 be reassigned to Ship B. Given the knowledge that Ship B travels at a slower speed than Ship A, delivery takes longer. This could be further delayed if the unloading times are different at port L1 vs. port L2. In the case of shipping LNG, longer delivery time causes more losses of LNG due to boiloff during the voyage. Thus, less product is delivered to port L2). 

As per claim 6, Furman et al does not disclose: further comprising retrieving an environmental variable which has an effect on the optimal vessel schedule, and wherein the environmental variable is delivered to the processor in the computer which automatically adjusts the optimal vessel schedule based on the impact of the environmental variable. However, Song (WO 2009082454 A1) discloses: [0032] Each production stream in the problem considered by the application will have its own properties and property based monetary valuation. The properties may be chemical or physical, but typically relate to chemical composition of the production stream. For example, the value of fuel products, such as VGO and gasoline, typically rise or fall based on composition (e.g., nitrogen content, sulfur content, etc.). Preferably, the user designates each supply WS. .stream monetary value based on current WSS in the local spot market for the supply location.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Song in the systems of Furman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Furman et al does not disclose:

wherein the environmental variable is selected from the group consisting of: weather, crew efficiency, and fuel cost.

However, Song (WO 2009082454 A1) discloses in [0032] Each production stream in the problem considered by the application will have its own properties and property based monetary valuation. The properties may be chemical or physical, but typically relate to chemical composition of the production stream. For example, the value of fuel products, such as VGO and gasoline, typically rise or fall based on composition (e.g., nitrogen content, sulfur content, etc.). Preferably, the user designates each supply stream monetary value based on current IWS in the local spot market for the supply location.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Song in the systems of Furman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, this claim recites language similar to language recited in independent claim 1 and is therefore rejected for similar reasons.

As per claim 9, this claim recites language similar to language recited in independent claim 1 and is therefore rejected for similar reasons.
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 1/21/22, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made  under 35 USC 103 in view of Furman-et al {US 20150178649 Al), and further in view of YASUI (JP 3973922 B2), and further in view of Song (WO 2009082454 A1).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 12, 2022
/AKIBA K ROBINSON/ Primary Examiner, Art Unit 3628